Citation Nr: 1700567	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a thoracolumbar spine (back) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The August 2013 rating decision declined to reopen a previously denied service connection claim for a low back injury.

In November 2015, the Board reopened the claim for service connection for a low back injury and remanded the underlying claim for further development.  As that development is now complete, the case returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS) of his thoracolumbar spine result from an injury incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for DJD and IVDS of the thoracolumbar spine are satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a back disorder, which he asserts was incurred in service.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2015). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint disease (arthritis), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (d) (2015). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service treatment records, specifically his January 1959 enlistment examination, shows that he did not have low back disorder upon entry into active service.  A March 1961 service treatment record reveals that the Veteran reported thoracic back pain.  A June 1961 service treatment record reveals that he reported getting physically attacked from behind and suffered blows to his left posterior back over the scapula, neck, hand, and right hip.  

Treatment records dated in April 1994 and May 1994 from Beaver Medical Clinic state that, while the Veteran had been rear-ended in an automobile accident, x-rays showed that he already had underlying degenerative joint disease of the lower lumbar spine, and whether he had residuals from the auto accident was unclear at the time.  A July 1995 private medical report from BMC reveals that the Veteran was involved in a second auto accident in May 1995.  

A February 2004 treatment record from Beaver Medical Group notes that the Veteran reported having been bothered by low back pain since 1959 when he sustained an injury in service.

A January 2011 private medical record from Arrowhead Orthopedics shows that the Veteran reported experiencing back pain over the last 30 years.  

The Veteran's VA treatment records dated September 2013, March 2014, and August 2014, show that the Veteran reported a 50 year history of lower back problems since his active service. 

The Veteran's Social Security Administration (SSA) records show lower back problems since at least 1994.

The Veteran's July 2013 VA examination shows that he reported onset of low back condition symptoms in 1960, while in service, and that his condition had gotten worse.  The VA examiner diagnosed the Veteran with thoracic spine compression fracture, lumbar spine DJD, L1-4 with IVDS and radiculopathy, lumbar spine spondylosis, L1-4, and lumbar spine facet arthritis L4-5.  

In a March 2016 VA examination report, the examiner diagnosed the Veteran with degenerative arthritis of the spine and IDVS and stated that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that it was very clear that the Veteran sustained a soft tissue injury to the upper back while in the service.  However, evidence of an osseus abnormality pertaining to the spine or other bones required for locomotion was missing.  He stated that a soft tissue contusion would not cause the current low back pain which the Veteran currently had.  The examiner noted that the Veteran felt that an injury to his upper back weakened his lower back to the point of causing arthritis.  However, it would be extremely abnormal for a soft tissue injury to the upper back to cause a weakening of the lumbar spine with subsequent arthritis.  The examiner acknowledged the Veteran's statement that a provider told him in 1994 that that his back injury was "very old;" however, the examiner indicated that this was circumstantial at the very best because it is near impossible to tell chronicity of an injury once it is healed.  The examiner explained that once a fracture has healed, it is impossible to tell if it happened two or 30 years ago.  The examiner also stated that the large time lapse between the Veteran's service and his initiation of complaints to health care providers regarding his back pointed away from the military as a cause.  Finally, the examiner stated that the Veteran had a degree of arthritis that can be expected at his age in an atraumatic, civilian population.  The examiner concluded that while it was certainly within the realm of medical possibility that the Veteran's upper back injury caused his lower back degenerative joint disease, it did not meet the criteria of more likely than not, making it less likely than not that his lower back disorder was due to his time in the service.

The Veteran has current back disability, diagnosed as degenerative joint disease and intervertebral disc syndrome of the thoracolumbar spine, and therefore satisfies the first Shedden element for establishing entitlement to service connection.  See Shedden, 381 F.3d 1166-67.  His March 1961 and June 1961 service treatment records show that the he reported back pain and that he was assaulted from behind and suffered injuries/trauma to his back.  These reports satisfy the second Shedden element for establishing entitlement to service connection.  See Shedden, 381 F.3d 1166-67.

However, the March 2016 VA examiner opined that the Veteran's lower back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The VA examiner's rationale was that the Veteran's in-service soft tissue contusion to the back would not cause his current low back pain and that it would be extremely abnormal for a soft tissue injury to the upper back to cause a weakening of the lumbar spine with subsequent arthritis.  The VA examiner also noted that time lapse between the Veteran's service and initiation of complaints to health care providers regarding his back, which points away from the military as a cause. 

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current back disorder is related to his reported in-service back injury from an assault. 

The Veteran's lay statements from February 2013, March 2014, June 2014, and June 2016 report that he hurt his lower back in service and that it had bothered him ever since.  He also reported that he was assigned a special bed frame in service for his low back condition.  Despite the lack of documented medical treatment for his back pain until 1994, the Veteran has consistently reported in his treatment records and in his lay statements that his back symptoms began in service and continued ever since service.  He is competent to report a continuity of symptomatology of back pain during and since his active service.  See Charles v. Principi, 16 Vet. App. 370 (2002), Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Therefore, the Board finds that the Veteran has provided sufficient evidence that he experienced back pain during service and that such back pain continued for many years following his separation.

Even if the evidence were not sufficient to show that the in-service injury medically caused the DJD, it is still sufficient to establish service connection under the relaxed provisions of § 3.303(b).  See 38 C.F.R. § 3.303(d) (2015) providing that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service).  The Veteran's service treatment records from June 1961 clearly show a report and treatment for back trauma.  Of note, post-service x-rays taken in 1994 following an automobile accident showed that the Veteran already had underlying degenerative joint disease of the lower lumbar spine.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As the March 2016 VA examiner stated, it is near impossible to tell chronicity of an injury once it is healed.  The examiner also based his opinion, in part, on the large time lapse between the Veteran's service and his initiation of complaints to health care providers regarding his back; however, the Board has found the Veteran's statements concerning his continuity of back symptoms since service to be credible.  Thus, the Board discounts the probative value of the March 2016 VA examination regarding the lack of a nexus between the Veteran's current back condition and his in-service assault.  Accordingly, relying on the Veteran's competent and credible lay statements as to the chronicity of his back symptoms since service, the third Shedden element for establishing entitlement to service connection is satisfied.  See Shedden, 381 F.3d 1166-67.

The balance of the evidence supports a causal relationship between the Veteran's current back disorder and his reported in-service injury.  Thus, at a very minimum, the evidence is at least in equipoise showing that the Veteran has a back disability which is as likely as not due to active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease and intervertebral disc syndrome of the thoracolumbar spine is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


